Citation Nr: 1602522	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation of diabetes mellitus type II with retinopathy, rated as 20 percent disabling prior to June 2, 2010.

2.  Evaluation of diabetes mellitus type II with retinopathy, rated as 40 percent disabling from June 2, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO continued the Veteran's 20 percent evaluation for diabetes mellitus type II with retinopathy and early mild nephropathy.

In July 2012, the Board remanded the appeal for evidentiary development.  Subsequently, in a February 2013 rating decision, the RO increased the evaluation for diabetes mellitus type II with retinopathy and early mild nephropathy to 40 percent, effective June 2, 2010.  As this action during the appeal period did not constitute a full grant of benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2014, the Board again remanded the appeal in order to afford the Veteran a VA examination for his diabetes and associated complications.  Such an examination was provided in January 2015.

In an April 2015 rating decision, the RO granted a separate noncompensable evaluation for chronic kidney disease with hypertension, effective January 18, 2015.  The RO has since recharacterized the evaluation for diabetes mellitus type II with retinopathy, so as to exclude "early mild nephropathy" from that evaluation.  The case has since been returned to the Board for appellate review

As noted in the Board's November 2014 remand, the issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD); whether new and material evidence has been received to reopen the claims of service connection for chronic obstructive pulmonary disorder, thyroid disorder, and hypertension; and entitlement to service connection for carpal tunnel syndrome, sleep apnea, and back and neck disability have been raised by the record in an October 2014 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to June 2, 2010, the Veteran's diabetes mellitus type II required the use of insulin and restricted diet; regulation of activities was not required.

2.  From June 2, 2010, the Veteran's diabetes mellitus type II requires the use of insulin, restricted diet, and regulation of activities.

3.  The Veteran's diabetic retinopathy has been manifested by a corrected visual acuity of better than 20/40, with no evidence of visual field loss, rest requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1.  Prior to June 2, 2010, the Veteran's diabetes mellitus type II is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  From June 2, 2010, the Veteran's diabetes mellitus type II is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for a separate compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 6006 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the duty to notify was satisfied by letters sent to the Veteran in June 2007, May 2008, and July 2008.  The claim was last adjudicated in April 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded numerous VA medical examinations in connection with his claim, most recently in January 2015 in compliance with the Board's November 2014 remand directives.  Upon review, the report from the January 2015 VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and elicited medical histories with respect to the Veteran's diabetes mellitus type II and associated complications.  Thus, the Board finds that the January 2015 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his diabetes mellitus type II with retinopathy is more severe than his current "staged" disability ratings reflect.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Veteran's diabetes mellitus type II with retinopathy is rated as 20 percent disabling prior to June 2, 2010, and 40 percent disabling thereafter, pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.120.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board agrees with the RO that a staged rating is warranted.  The Veteran has asserted that his disability has gotten worse over the course of the appeal.  A June 2, 2010 VA clinic note (discussed in greater detail below) provides the first probative evidence that regulation of the Veteran's activities was medically required to control his diabetes mellitus type II.  Thus, the date of June 2, 2010 reflects the change in status of the Veteran's disability.

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Under this provision, the term "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluation unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In this case, the Veteran is separately rated for multiple complications from his diabetes, including bilateral upper and lower extremity peripheral neuropathy and mild left hemiparesis.  As noted above, he is also in receipt of a noncompensable evaluation for chronic kidney disease with hypertension as of January 18, 2015.

The Veteran submitted his claim for an increased rating in January 2007.  Since that time, he has asserted that his diabetes mellitus type II necessitates daily insulin intake.  He also broadly claims that his diabetes restricts his activities and diet.

An August 2007 report of VA examination reflects the Veteran's reports of high blood sugar.  Treatment at that time consisted of glyburide daily, and the Veteran reported following routine diabetic guidelines.  He stated that he was not on insulin.  The examiner noted that there were no physical restrictions on record with respect to the Veteran's diabetes.  No episodes of hypoglycemic reactions or ketoacidosis were noted.  In terms of complications, the examiner noted a history of neurological issues, as well as a February 2007 VA optometry report of mild nonproliferative retinopathy.  In addition, mild early nephropathy was noted, though the examiner indicated that this disorder was asymptomatic.

In September 2007, the Veteran reported that he had sought emergency treatment for high blood sugar earlier that month.  VA outpatient notes reveal that the Veteran started regular insulin dosages at this time.  A clinician's note dated in September 2007 indicated that the Veteran was "not as active," however no medically-required restrictions on activities were ordered.

In December 2007, an eye examination revealed corrected vision of 20/25 in the right eye and 20/20 in the left, with full visual field.  The assessment was mild nonproliferative retinopathy.

In March 2008, a VA diabetic clinic note reflects that the Veteran was not able to exercise, but that this restriction was due to generalized pain, not diabetes.  In June 2008, his VA primary care provider noted that he could not walk more than a half-block due to back pain.

In his June 2008 Notice of Disagreement, the Veteran reported that his diabetes had worsened since July 2007.  He stated that he took daily insulin and was on a strict diet to control his sugar intake.  He also reported that his daily activities were limited "since I get very tired when I walk less than a block."  In addition, he reported experiencing "poorer vision lately," which he believed was a symptom of his diabetes.

In October 2008, the Veteran reported episodes where he had shimmering light and a "tunnel vision effect" with blurry vision, usually preceding headaches.  An eye examination revealed 20/20 vision (corrected) in both eyes, with full field of vision.  The assessment was negative for diabetic retinopathy.  Subsequent VA optometry notes likewise reveal no evidence of diabetic retinopathy.

A June 2, 2010 VA consultation report reflects that the Veteran continued to take insulin daily.  He reported "no extra exercise outside his activities of daily living beside[s] walking the dog" 9 blocks and back three times every day.  The clinician noted that the Veteran's hemoglobin A1C levels went up after the Christmas holidays, which the Veteran agreed with.  The clinician further noted that the Veteran's diet was restricted, and that his "exercise" was now also "restricted secondary to hypoglycemic reactions and pain."  As noted above, this report was the first instance in the record of medically-required regulation of activities due to the Veteran's diabetes.  No diabetic retinopathy was noted.

An August 2012 report of VA examination reflects that the Veteran was being followed by a nurse practitioner for his diabetes every 6 months.  He reported taking insulin daily and having a restricted diet.  The examiner noted that the Veteran had to regulate his activities on a daily basis due to insulin injections and blood sugar monitoring.  With regard to frequency of care, the Veteran had visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  No hospitalizations were noted.  There were no indications of progressive weight loss or loss of strength.  The Veteran reported some vision changes.  Diabetic peripheral neuropathy was noted.

A VA eye examination was performed in August 2012.  On physical examination, visual acuity was 20/40 or better in both eyes (corrected).  The pupils were round and reactive to light, with no defects, and no anatomical loss or extremely poor vision was noted.  The conjunctiva, cornea, iris, and lens were all normal in both eyes.  No visual field defects were noted.  The Veteran denied any incapacitating episodes attributable to eye disorder.

Pursuant to the Board's November 2014 remand directives, the Veteran underwent a VA examination in January 2015 for his diabetes and associated complications.  The examiner noted that the Veteran required more than one insulin injection each day for his diabetes, but that he did not require regulation of activities as part of medical management of the disease.  With regard to frequency of care, the examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice per month.  No hospitalizations for ketoacidosis or hypoglycemic reactions were reported over the past 12 months.  There were no indications of progressive weight loss or loss of strength.  With respect to diabetic complications, the examiner noted that the Veteran had upper and lower extremity peripheral neuropathy, carpal tunnel syndrome, renal dysfunction, hypertension, stroke, and urinary frequency and nocturia, all associated with diabetes mellitus type II.

Based on the above, the Board finds that increased ratings for the Veteran's diabetes mellitus type II are not warranted, for either period at issue in this appeal.

Prior to June 2, 2010, the evidence demonstrates that the Veteran required insulin and oral hypoglycemic agents, as well as a restricted diet, to control his diabetes.  However, there is no indication that he required regulation of activities-i.e., that he was prescribed or advised to avoid strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 363.  Notably, the August 2007 VA examination report found "no physical restrictions . . . based on [the Veteran's] diabetes," and a review of the record reveals no determination that it was medically necessary to regulate his activities during the period at issue.  See id. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes mellitus type II).  Additionally, there is no evidence that the Veteran was hospitalized for ketoacidosis or hypoglycemic reaction, or that he required twice a month visits to a diabetic care provider.  Thus, a higher, 40 percent evaluation is not warranted under Diagnostic Code 7913, prior to June 2, 2010.

The Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative and credible than his lay evidence in determining that his diabetes mellitus type II did not meet the criteria for a rating in excess of 20 percent, prior to June 2, 2010.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The current 20 percent evaluation contemplates requirement for insulin and a restricted diet.  There is no acceptable evidence of regulation of activities.  The Board acknowledges the Veteran's claim of regulation of activities; however, such reports are inconsistent with the more probative medical evidence.  The objective findings of skilled professionals are more probative and credible than the lay evidence.

From June 2, 2010, the evidence demonstrates that the Veteran requires insulin and oral hypoglycemic agents and a restricted diet to control his diabetes.  The evidence also shows that, beginning with the June 2, 2010 VA outpatient consultation noted above, he has been directed by medical professionals to avoid strenuous occupation and recreational activities.  Accordingly, the Board finds that his diabetes requires regulation of activities.  However, the criteria for a higher, 60 percent evaluation have not been met.  As noted in the August 2012 and January 2015 VA examination reports, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  Moreover, the Veteran has not averred, and the evidence does not reflect, that he is required to visit a diabetic care provider at least twice a month.  As such, a higher rating is not warranted.

The Board also finds that the evidence does not warrant a separate rating for retinopathy.  With respect to retinopathy, a review of the record reveals no evidence of incapacitating episodes over the past 12 months.  In addition, as demonstrated by reports from numerous optometry consults discussed above, his worst measure of visual acuity has been 20/40 or better in both eyes, and there is no evidence of a visual field defect, or any disorder that may result in such a defect.  With respect to nephropathy, the evidence, particularly the most recent VA examination report, shows that the Veteran's renal dysfunction is asymptomatic.  Such findings result in a noncompensable evaluation, as assigned by the AOJ.

The Veteran has been separately evaluated for bilateral upper and lower extremity peripheral neuropathy; chronic kidney disease with hypertension; residuals of a stroke, manifested by mild left hemiparesis; and bladder dysfunction.  He has not appealed the ratings for these disabilities.  It should also be noted that the Veteran is receiving special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), and 38 C.F.R. § 3.350(i).

For the foregoing reasons, the Board finds that a rating in excess of 20 percent for diabetes mellitus type II is not warranted, prior to June 2, 2010.  A rating in excess of 40 percent is likewise not warranted from that date forward.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected diabetes mellitus type II with associated diabetic complications.  The evidence shows an insulin requirement and restricted diet, as well as a medical requirement to regulate his activities from June 2, 2010.  These manifestations are fully contemplated by the schedular rating criteria.  There is no evidence of frequent hospitalization due to diabetes-related symptoms.  To the extent the Veteran contends that his diabetes impacts his ability to work, the Board finds that these complaints do not rise to the level of severity required for referral for an extraschedular rating.  Moreover, the Veteran is separately evaluation for bilateral upper and lower extremity peripheral neuropathy; chronic kidney disease with hypertension; residuals of a stroke, manifested by mild left hemiparesis; and bladder dysfunction.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.  Rather, he has a single 100 percent evaluation for PTSD and other disabilities rated at 60 percent or higher, thus warranting special monthly compensation.  The combined evaluations contemplate his combined disabilities.





ORDER

Prior to June 2, 2010, entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II with retinopathy is denied.

From June 2, 2010, entitlement to an evaluation in excess of 40 percent for diabetes mellitus type II with retinopathy is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


